WHEELER, District Judge.
This is strawberry and raspberry fruit juice, containing no alcohol. It was assessed, under paragraph 247 of the act of 1894, which provides for—
“Cherry juice and prune juice, or prune wine, and other fruit juices not specially provided for in this act, containing eighteen per centum, or less, of alcohol, fifty cents per gallon.”
This is claimed not to come under this description, because it contains no alcohol, but that it is a nonenumerated manufactured article. .No alcohol at al) is less than 18 per centum of alcohol, and makes this article come within the division provided for in that paragraph. It is a fruit juice. It contains less than 18 per centum of alcohol. Decision affirmed.